Watson v State of New York (2018 NY Slip Op 01430)





Watson v State of New York


2018 NY Slip Op 01430


Decided on March 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 6, 2018

Friedman, J.P., Tom, Webber, Kern, JJ.


5893 126836

[*1]Tonyia B. Watson, Claimant-Appellant,
vThe State of New York, Defendant-Respondent.


Tonyia B. Watson, appellant pro se.
Eric T. Schneiderman, Attorney General, New York (David Lawrence III of counsel), for respondent.

Order, Court of Claims of the State of New York (Faviola A. Soto, J.), entered July 1, 2016, which granted defendant's motion to dismiss the claim, unanimously affirmed, without costs.
The claim at issue was properly dismissed where claimant failed to comply with the pleading requirements of Court of Claims Act § 11(b) (see Lepkowski v State of New York, 1 NY3d 201, 208-209 [2003]). Notwithstanding claimant's pro se status, strict construction of and compliance with such statutory preconditions to suit under the Court of Claims Act is required (see Kolnacki v State of New York, 8 NY3d 277, 280—281 [2007]; Morra v State of New York, 107 AD3d 1115 [3d Dept 2013]). Thus, the court correctly observed that this claim suffers from the same judicial infirmities as claimant's prior claims (see 147 AD3d 708 [1st Dept 2017], lv denied 29 NY3d 1114 [2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 6, 2018
CLERK